The petition alleges that the plaintiffs are the owners of the legal and equitable estate in the land (describing it), and that they are *Page 42 
entitled to the immediate possession thereof, and the defendants are in the unlawful possession of said land, and that by reason of such unlawful possession the plaintiffs have been damaged. This petition was filed October 28, 1911. To this petition the defendants filed a general demurrer, which was sustained. This petition was filed prior to the adoption of the Revised Laws of 1910, and therefore section 4928 of those laws, which requires the plaintiff in actions of this character to set forth in detail the facts relied upon to establish his claim, and to attach to his petition copies of all deeds, etc., does not apply.
We recommend that the judgment be reversed, and the cause remanded, with instructions to overrule the demurrer, and to allow the defendants to plead, if they should so desire.
By the Court: It is so ordered.